Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application and Claims
Claims 1-20 are pending.
This office action is being issued in response to the Applicant's filing on 1/29/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	The claim(s) recite(s) a method and/or a system configured to perform a method comprising: identifying an interaction, wherein the interaction is an equity resource exchange or an initial equity resource offering requiring resource agents; compiling data from data segments associated with the interaction, wherein the data segments include historical interaction data segments, issuer data segments, research data segments, and sales data segments; identifying target resource agents for injection into the interaction based on process the compiled data from the data segments via modeling; calculating a probability match and a probability order size for each of the target resource agents identified for injection into the interaction; and generating and displaying for a results report, wherein the results report target resource agents and calculated probability matches.
	These limitations, as drafted, recite a method and/or a system configured to perform a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to collect data, and generate matches and probabilities based upon the matches, which is a mental process. Accordingly, the claim recites an abstract idea.
	This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a computer processing device, computer readable medium, computer-product instruction code, a graphical user interface and machine learning.  The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
	Dependent Claim(s) 2-8, 10-15 and 17-20 recite claim limitations that further define the abstract idea recited in respective independent Claim(s) 1, 8 and 16. As such, the dependent claims are also grouped as certain methods of organizing human activity and are also an abstract idea utilizing the same rationale as previously asserted against the independent claims.
	No additional computer components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generically recited computer. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the judicial exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  These claim(s) are also not patent eligible.
	
	Claims 8-15 are also rejected under 35 U.S.C. §101 because, in order to comply with §101, a computer program product claim must recite that the computer program product comprises a non-transitory computer readable medium having program instructions (or code) embodied thereon and said instructions are configured to control a computer to perform specific functional steps. 
	The claim must then recite the specific functional steps performed by execution of the instructions contained on the computer-readable medium by the computer, rather than reciting the code or software itself (i.e. software per se is not patentable). A computer program product, when properly claimed, describes the method steps performed when executed by a computer system, not the code or software itself.  
	This is a semantic problem. The preamble for a computer program product has to state that (1) the product is stored on a non-transitory computer-readable medium (which is present), (2) the product can be executed on a computer (which is present) and (3) when executed the product causes the computer to perform a method (which is not present) where the further claim limitations are written as method steps. It is the actual the method being performed by the computer which is patentable, rather than the software itself.
	For example, Claim 9 currently recites:
Claim 9. A computer program product for machine intelligent resource agent indicator output, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising:
an executable portion configured for identifying an interaction, wherein the interaction is an equity resource exchange or an initial equity resource offering requiring resource agents …
	Claim 9 should recite:
Claim 9. A computer program product for machine intelligent resource agent indicator output, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein and, when executed, the computer-readable program code portions cause the computer to perform the method comprising:

	Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-20 are replete with structural and language issues.
	Claim 16 recites a method comprising:
identifying an interaction, wherein the interaction is an equity resource exchange or an initial equity resource offering requiring resource agents.
	The specification indicates that an “interaction” is supposed to mean an activity, specifically a past activity. (see para. 27). The specification indicates that “an equity resource exchange” is supposed to mean a location or entity (e.g. capital market). (see para. 28).
	How can an interaction be an equity resource exchange? Are there words missing? Does Applicant mean identifying an interaction, wherein the interaction (i.e. past activity) was performed at an equity resource exchange (e.g. capital market)? 
	Similarly, the specification indicates that an “interaction” is supposed to mean an activity, specifically a past activity. (see para. 27). The specification indicates that “an initial equity resource offering” is supposed to mean an equity product (see para. 28).
	How can an interaction be an initial equity resource offering? Are there words missing? Does Applicant mean identifying an interaction, wherein the interaction (i.e. past activity) was the purchase of an initial equity resource offering?
	Claim 16, as written, also contain terms that are subjective or determinations of whether the claim limitations are satisfied are subjective. Specifically, said claims contain terminology such as “requiring resource agents.” The specification indicates “resource agents” are investors. (see para. 27). Whether the investment requested investors or “required” investors is a subjective determination. Recent court decisions issued by the Court of Appeals for the Federal Circuit (CAFC) noted that claims are indefinite in circumstances where a claim contains a term that is completely dependent on a person’s subjective opinion. see Datamize, LLC v. Plumtree Software, Inc., 75 USPQ2d 1801, 1807 (Fed. Cir. 2005). As such, claims containing the cited claim limitations are rejected under § 112, 2nd paragraph.
	Claim 16 also recites a method comprising:
identifying target resource agents for injection into the interaction based on process the compiled data from the data segments via machine learning modeling;
	First, is there a word missing? Does Applicant mean a method comprising “identifying target resource agents for injection into the interaction based on processing the compiled data from the data segments via machine learning modeling?”
	Second, the specification indicates that an “interaction” is supposed to mean an activity that occurred in the past. (see para. 27). How does one “inject” (i.e. introduce or involve) a target resource agent (i.e. investor) into the interaction? The interaction happened in the past. 
	Does the Applicant mean that the method comprising “identifying target resource agents for injection into a future investment based on processing the compiled data from the data segments via machine learning modeling?”
	Third, is the method actively processing the compiled data from the data segments via machine learning modeling? Method steps should be written in the active tense as it eliminates ambiguity. Actively claiming method steps indicates that the actual active performance of the method steps is within the scope of the claimed method. 
	For example, the method comprising processing the compiled data from the data segments via machine learning modeling; and identifying target resource agents for injection into the interaction based on process the processed data.
	Claim 16 also recites:
identifying target resource agents for injection into the interaction based on process the compiled data from the data segments via machine learning modeling; and
calculating a probability match and a probability order size for each of the target resource agents identified for injection into the interaction.
	Based upon the specification, Examiner assumes that the claimed method is identifying target resource agents (i.e. potential investors) for a future investment (i.e. the interaction to be injected into) based upon interactions (i.e. past investment activities) of resource agents (i.e. investors). 
	Examiner assumes the claimed method is calculating the probability that the target resource agents (i.e. potential investors) will invest in a future investment and the probability that the target resource agents will invest a particular amount in the future investment. 
	But the claimed invention does not recite receiving, processing or otherwise utilizing information pertaining to the future investment. All information pertains to interactions of resource agents (i.e. past activity of the investors). What is being matched and what are probabilities being derived from? The other half of the method required to perform a match appears to be missing from the claims as recited. For example, calculating the probability that Investor 1 will invest in Company A requires data pertaining to Company A to make such an assessment.
As such, Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  see MPEP § 2172.01.  
	Claim 16 also recites a method comprising:
generating and displaying for a results report on a secure user access via an application hub, wherein the results report includes a graphical user interface with target resource agents and calculated probability matches.
	Are there words missing? Because this claim limitation does not quite make sense. 
	Does this mean that the computer system performing the method is connected to a separate computer system (i.e. an application hub) via a secured connection? Is the application hub a separate computer system? The specification can be read as an application hub is a software package on the system performing the method.
	What method step is the application hub performing? If the computer system is performing the recited computations, how is the computer system receiving the results of the computations from the application hub? Does this mean that all the method steps were being performed by the application hub? 
	Claims 1 and 8 have similar issues as Claim 16.
	Claim 17 recites a method further comprising: 
feeding results of equity resource exchange or an initial equity resource offering and target resource agent involvement back into the machine learning modeling for enhanced accuracy via backpropagation.
	What is being fed back to the machine learning model? Claim 16 recites a results report. Is the results report being fed back to the machine learning model? 
	What is meant by being fed back into the machine learning modeling? Does the Applicant mean that the method is actively performing the method step of refining the machine learning model based upon the results? Or that the results are being fed back to the computer component performing the machine learning modeling with the intentions of refining the machine learning model?
	Claims 2 and 9 have similar issues to Claim 17.
	Applicant is requested to review all pending claims and make corrections as needed.
	Because Claims 1-20 are so indefinite, substantial guesswork would be involved in determining the scope and content of these claims. see In re Steele, 134 USPQ 292 (CCPA 1962); Ex parte Brummer, 12 USPQ2d, 1653, 1655 (BPAI 1989); and In re Wilson, 65 USPQ 494 (CCPA 1970).  However, in the interest of compact prosecution and, in so much as the claims can be best be understood given the asserted 35 U.S.C. 112 rejections, prior art pertinent to the disclosed invention has been applied. Applicants are reminded they must consider all cited art under Rule 111(c) when amending the claims to conform with 35 U.S.C. 112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vasinkevich (US PG Pub. 2012/0022989) in view of Hollas (US PG Pub. 2007/0100724). 
	Regarding Claim 16, Vasinkevich discloses a computer-implemented method for machine intelligent resource agent indicator output, the method comprising: 
providing a computing system comprising a computer processing device and a non- transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations: 
identifying an interaction (trade), wherein the interaction (trade) is with an equity resource exchange (exchange) or an initial equity resource offering requiring resource agents (investors). (see para. 1-10); 
compiling data from data segments associated with the interaction (trade), wherein the data segments include historical interaction (trade history) data segments, issuer data segments (data pertaining to issuers), research data segments (pertaining to a particular sector or research reports), and sales (of securities) data segments. (see para. 48, 55, 59-61, 106 and 139);
identifying target resource agents (potential buyer) for injection into the interaction (parties that may be of interest to the users for a trade of one more securities) based on processing the compiled data (trading history) from the data segments via machine learning modeling. (see para. 59); 
calculating a probability match and a probability order size for each of the target resource agents identified for injection into the interaction (a future trade). (see para. 108 and 159-160); and 
generating and displaying for a results report (communication) on a secure user access via an application hub (software), wherein the results report includes a graphical user interface with target resource agents (identified potential buyers) and calculated probability matches. (see para. 4 and 36-37).
	Vasinkevich does not teach a method wherein the data segments are processed via machine learning modelling. 
	Hollas discloses a method for machine intelligent agent indicator output, the method comprising processing data segments via machine learning modelling. (see para. 7).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Vasinkevich by incorporating machine learning modelling, as disclosed by Hollas, thereby utilizing a standard and conventional methodology for performing computations.
	Regarding Claim 17, Vasinkevich discloses a method comprising feeding (communicating) results of equity resource exchange or an initial equity resource offering and target resource agent involvement. (see para. 4 and 36-37).
	Vasinkevich does not explicitly teach a method wherein feeding is for enhanced accuracy via backpropagation into the machine learning model. However, this claimed element pertains to the intended future use of the results being fed back to the machine learning modeling component and is not related to the performance of an active method step. As such, the claimed element does not differentiate the claimed invention from the previously asserted prior art.
	Regarding Claim 18, Vasinkevich does not explicitly teach a method wherein the results report further comprises a pitch strategy for approaching the target resource agents for equity resource exchange or an initial equity resource offering funding based on agent historical interaction data.
	However, these differences (i.e. contents of the results report) are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. see In re Gulack, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); and In re Ngai, 70 USPQ2d 1862 (Fed. Cir. 2004).
	Regarding Claims 19-20 and 1-15, such claims recite substantially similar limitations as claimed in previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        June 15, 2022